FILED
                             NOT FOR PUBLICATION                            JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10155

                Plaintiff - Appellee,            D.C. No. 2:13-cr-01781-NVW

  v.
                                                 MEMORANDUM*
JORGE PENA-RODRIGUEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Linda R. Reade, District Judge, Presiding**

                             Submitted January 21, 2015***

Before:         CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jorge Pena-Rodriguez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for reentry of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The Honorable Linda R. Reade, Chief Judge of the United States
District Court for the Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Pena-Rodriguez’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

Pena-Rodriguez has filed a pro se supplemental brief. No answering brief has been

filed.

         Pena-Rodriguez has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                  14-10155